

113 S2858 IS: Toxics by Rail Accountability and Community Knowledge (TRACK) Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2858IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo enhance rail safety and provide for the safe transport of hazardous materials, and for other
			 purposes.1.Short titleThis Act may be cited as the Toxics by Rail Accountability and Community Knowledge (TRACK) Act of 2014.2.Chemical exposure right-to-know(a)DefinitionsIn this section:(1)Long-lasting or irreversible health consequencesThe term long-lasting or irreversible health consequences means those health consequences occurring at the exposure threshold defined in the Acute Exposure
			 Guideline Level AEGL–2
			 or AEGL–3, as established by the National Advisory Committee on Acute
			 Exposure Guideline Levels for Hazardous Substances.(2)Post-accident public health assessmentThe term post-accident public health assessment means a scientific assessment of the impacts of a hazardous material release on public
			 health made by a qualified entity.(3)Qualified entityThe term qualified entity means a  Federal, State, or other governmental entity responsible for
			 emergency response, public health, chemical safety or transportation, or
			 environmental protection.(b)Right-To-Know protectionsBeginning 180 days after the date of the enactment of this Act, railroad carriers that are found to
			 be
			 at fault by an administrative, judicial, or investigatory process for an
			 accident or incident during calendar year 2010 or later that led to an
			 unintended release of hazardous materials shall periodically review any
			 post-accident public health assessments regarding the extent to which
			 individuals exposed to the hazardous material that was released could
			 experience long-lasting or irreversible health consequences, and—(1)inform in a timely manner individuals exposed to the hazardous material of any health information,
			 including
			 information regarding long-lasting or irreversible health consequences,
			 included in such reports; and(2)offer to renegotiate any legal settlements made to individuals impacted by a hazardous material
			 release for which additional information about the potential for
			 long-lasting or irreversible health consequences has been later disclosed
			 in a post-accident public health assessment.(c)EnforcementAny railroad carrier violating subsection (b)(2) or a regulation prescribed pursuant to such
			 subsection shall be liable to the Federal Government for a civil
			 penalty for each violation or for each day the violation continues, as
			 follows:(1)For a railroad carrier that has annual carrier operating revenues that meet the threshold amount
			 for Class I carriers as determined by the Surface Transportation Board
			 under section 1201.1–1 of title 49, Code of Federal Regulations, the
			 penalty shall be not less than $100,000 and not more than $1,000,000.(2)For a railroad carrier that has annual carrier operating revenues that meet the threshold amount
			 for Class II carriers as determined by the Surface Transportation Board
			 under section 1201.1–1 of title 49, Code of Federal Regulations, the
			 penalty shall be not less than $25,000 and not more than $250,000.(3)For a railroad carrier that has annual carrier operating revenues that meet the threshold amount
			 for Class III carriers as determined by the Surface Transportation Board
			 under section 1201.1–1 of title 49, Code of Federal Regulations, the
			 penalty shall be not less than $10,000 and not more than $100,000.3.Commodity flow transparencyNot later than two years after the date of the enactment of this Act, the Secretary of
			 Transportation shall prescribe regulations requiring a railroad carrier
			 transporting a hazardous material to provide first responders, emergency
			 response officials, and law enforcement personnel in the communities
			 through which the hazardous material is transported with accurate and
			 current commodity flow data and assist with development of emergency
			 operations and response plans designed to protect public health and
			 community safety in the event of a railroad accident or incident involving
			 the hazardous material.  In prescribing these regulations, the Secretary
			 may
			 consider which hazardous materials or classes of hazardous materials are
			 most relevant to be included within commodity flow information based on
			 factors including the volume of the hazardous material transported and the
			 threat to public health and community safety posed by each hazardous
			 material.4.Moveable bridge inspection before train movement(a)Procedure requiredNot later than 18 months after the date of the enactment of this Act, the Secretary of
			 Transportation shall prescribe regulations establishing a procedure for a
			 railroad carrier to permit a train to pass a red signal aspect protecting
			 a moveable bridge.(b)Training and qualifications(1)Training programThe procedure established pursuant to subsection (a) shall require a railroad
			 carrier that operates across a moveable bridge to have in place a program
			 to train and qualify employees of the carrier to determine whether a train
			 can
			 safely travel across a moveable bridge when a signal protecting the bridge
			 is displaying a red signal aspect.(2)Required qualificationsThe railroad carrier shall ensure that only an individual qualified under the railroad carrier's
			 training
			 program is responsible for making a determination regarding whether it is
			 safe for a train to travel across a moveable bridge when a signal
			 protecting the bridge is displaying a red signal aspect.(c)EnforcementAny railroad carrier violating this section or a regulation prescribed in this section shall be
			 liable to the Federal Government for a civil penalty for each
			 violation or for each day the violation continues, as follows:(1)For a railroad carrier that has annual carrier operating revenues that meet the threshold amount
			 for Class I carriers as determined by the Surface Transportation Board
			 under section 1201.1–1 of title 49, Code of Federal Regulations, the
			 penalty shall be not less than $100,000 and not more than $1,000,000.(2)For a railroad carrier that has annual carrier operating revenues that meet the threshold amount
			 for Class II carriers as determined by the Surface Transportation Board
			 under section 1201.1–1 of title 49, Code of Federal Regulations, the
			 penalty shall be not less than $25,000 and not more than $250,000.(3)For a railroad carrier that has annual carrier operating revenues that meet the threshold amount
			 for Class III carriers as determined by the Surface Transportation Board
			 under section 1201.1–1 of title 49, Code of Federal Regulations, the
			 penalty shall be not less than $10,000 and not more than $100,000.5.Route risk assessment(a)Route risk assessment toolsThe Secretary of Transportation, in collaboration with the Secretary of Homeland Security and the
			 American Short Line and Regional Railroad Association, shall develop a
			 route risk assessment tool for the use of short line and regional railroad
			 carriers that—(1)addresses any known limitations of the Rail Corridor Risk Management Safety software tool for short
			 line and regional railroad carriers; and(2)allows for safety and security risk assessments to be performed by short line and regional railroad
			 carriers in instances when alternative routes are not available.(b)Route risk assessment auditsThe Secretary of Transportation, in collaboration with the Secretary of Homeland
			 Security and the American Short Line and Regional Railroad Association,
			 shall implement a program to conduct audits of short line and regional
			 railroads to ensure that proper route risk assessments that identify
			 safety and security vulnerabilities are being performed and are
			 incorporated into a safety management system program.6.Railroad safety risk reduction program amendments(a)Safety management systemsSection 20156(d)(1) of title 49, United States Code, is amended—(1)in subparagraph (A),  by striking ; and and inserting a semicolon;(2)in subparagraph (B), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph:(C)the use of safety management systems and their associated key principles, including top-down
			 ownership and policies, analysis of operational incidents and accidents,
			 and continuous evaluation and improvement programs..(b)Sense of congressIt is the sense of Congress that, under the Railroad Safety Risk Reduction Program under section
			 20156 of title 49, United States Code, the Secretary of Transportation
			 should include within the definition of a railroad carrier that has an inadequate safety performance any railroad carrier that is at fault for an incident, accident, or emergency involving hazardous
			 materials
			 that has led to a fatality or personal injury, an evacuation, or
			 environmental damage within the last five years.7.First responder right-to-know(a)Real-Time emergency response notificationNot later than one year after the date of the enactment of this Act, the Secretary of
			 Transportation shall prescribe regulations—(1)requiring a railroad carrier transporting a hazardous material to have the capability to generate,
			 maintain, retrieve, and promptly deliver accurate and real-time consists
			 that include the identity and location of the hazardous material on the
			 train;(2)requiring a railroad carrier transporting a hazardous material to provide such information promptly
			 to first responders, emergency response officials, and law enforcement
			 personnel in the event of an incident, accident, or emergency, or as
			 required by these entities to protect public health and community safety;
			 and(3)prohibiting a railroad carrier, employee, or agent from withholding, or a railroad carrier from
			 instructing its employees or agents to withhold, a train consist or a
			 real-time train consist from first responders, emergency response
			 officials, and law enforcement personnel in the event of an incident,
			 accident, or emergency involving the transportation of hazardous materials
			 by railroad that threatens public health or safety.(b)Emergency response standardizationThe Secretary of Transportation, in consultation with railroad carriers, shall ensure that
			 emergency response information carried by train crews transporting
			 hazardous materials is consistent with and is at least as protective as
			 the emergency response guidance provided in the Emergency Response
			 Guidebook issued by the Department of Transportation.(c)EnforcementAny railroad carrier violating subsection (a)(3) or a regulation prescribed under
			 subsection (a)(3) shall be liable to the Federal
			 Government for a civil penalty for each violation or each day the
			 violation continues, as follows:(1)For a railroad carrier that has annual carrier operating revenues that meet the threshold amount
			 for Class I carriers as determined by the Surface Transportation Board
			 under section 1201.1–1 of title 49, Code of Federal Regulations, the
			 penalty shall be not less than $100,000 and not more than $1,000,000.(2)For a railroad carrier that has annual carrier operating revenues that meet the threshold amount
			 for Class II carriers as determined by the Surface Transportation Board
			 under section 1201.1–1 of title 49, Code of Federal Regulations, the
			 penalty shall be not less than $25,000 and not more than $250,000.(3)For a railroad carrier that has annual carrier operating revenues that meet the threshold amount
			 for Class III carriers as determined by the Surface Transportation Board
			 under section 1201.1–1 of title 49, Code of Federal Regulations, the
			 penalty shall be not less than $10,000 and not more than $100,000.8.Public educationNot later than one year after the date of the enactment of this Act, the Secretary of
			 Transportation shall prescribe regulations requiring railroad carriers
			 transporting hazardous materials to develop, implement, and periodically
			 evaluate a public education program for the communities along railroad
			 hazardous materials routes.  The public education program
			 may include the following elements:(1)Procedures for reporting the release of a hazardous material.(2)Physical indications of a release of a hazardous material, including a focus on hazardous materials
			 that are most commonly transported in or near a given community.(3)Methods of communication that will be used to alert the community in the event of a railroad
			 incident, accident, or emergency involving a hazardous material.(4)Steps that should be taken by community residents to ensure public health and safety in the event
			 of a hazardous material release.(5)Discussion of possible public health and safety concerns associated with an unintended release of a
			 hazardous material, including a focus on hazardous materials that are most
			 commonly transported in or near a given community.9.Inflation adjustmentsThe Secretary of Transportation shall issue a statement of agency policy adjusting the penalty
			 schedules for violations outlined in this Act as necessary to account for
			 inflation, each time the Secretary is required by law to review the
			 minimum and maximum civil monetary penalty for inflation under the Federal
			 Civil Penalties Inflation Adjustment Act of 1990  (Public Law 101–410; 28
			 U.S.C. 2461 note). The Secretary may
			 subject the statement of agency policy to notice and comment, as the
			 Secretary considers appropriate.